Citation Nr: 1701775	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  11-18 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to an initial rating higher than 20 percent prior to July 2004, and higher than 10 percent thereafter, for degenerative joint disease and degenerative disc disease of the lumbosacral spine.

3.  Entitlement to a total rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from August 1973 to September 1976, from December 2001 to December 2002, from October 2005 to May 2006, and from September 2008 to September 2009.

This appeal to the Board of Veteran' Appeals (Board) is from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In August 2016, the Veteran had a personal hearing before the undersigned VLJ.

The Board has added a claim for TDIU to the issues under consideration, because the evidence suggests his disability preclude him from maintaining substantial gainful employment.  

In this decision, the Board is granting service connection for depressive disorder.  The issues of entitlement to higher initial ratings for the spine, and to a TDIU, require additional development, and are REMANDED to the Agency of Original Jurisdiction (AOJ).








FINDING OF FACT

In resolving all doubt in his favor, the Veteran has depressive disorder that is related to his service.


CONCLUSION OF LAW

The criteria for service connection for depressive disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2016).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran asserts that his depression and other symptoms are related to his last period of active duty.  He reports that his behavior changed after his last overseas service, and he now isolates and has difficulty with anger and irritability.

The November 2010 VA examiner opined that the Veteran had depressive disorder, but that it was not caused by his other service-connected disabilities.  This examiner did not address whether depression was directly related to service.  An updated March 2013 VA examination report indicated that his symptoms were so mild that no diagnosis could be made.  However, at this time, the Veteran was diagnosed with, and being treated for, depression through the VA.  Neither of these examination reports adequately addresses the evidence or the question of whether there is a relationship between current diagnoses and his service.

The Veteran was evaluated by a private psychologist in February 2011, who diagnosed depressive disorder.  The Veteran explained that he was stationed in Afghanistan, which included duty in a combat zone.  His station was subject to mortar attacks.  He had guilt from surviving his time there when younger men were killed.  He reported being deeply disturbed by the dead soldiers.  He also reported having some depression due to his knees and back, and fears that these problems would lead him to being totally disabled.  The psychologist opined that the Veteran's depression began in service.  He noted the Veteran had always been in the military or in law enforcement and first became depressed during his last tour, that thinking about the young men being hurt and killed there, and losing their futures, and also thinking about getting older and having to reduce his own activities, caused him to feel that he was losing control over his life.  He opined that the Veteran was a naturally obsessive and controlling individual, and so it was inevitable that he would begin to have problems functioning because of a disconnection between his concept of what he ought to be doing and what he could actually do.  In sum, he opined the Veteran had a difficult time accepting limitations, which caused depression while still in service.  He further opined that this depression has continued, with varying severity, since that time.

Accordingly, the Board finds that service connection for depressive disorder is warranted.

ORDER

Service connection is granted for depressive disorder.






REMAND

The remaining issues require additional development.

The Veteran has asserted that symptoms in his lumbar spine have increased, therefore, an updated VA examination is warranted.  Further, the evidence shows that he was a police officer for many years, but had to leave that position to be a bailiff, which is less physically demanding, because of his back and knees.  It is unclear if he is still working in that job, and also whether that job is substantially gainful.  On remand, entitlement to TDIU will be developed, as inextricably intertwined with his claim for an increased rating for his back.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his low back, and make arrangements to obtain all records not already associated with the claims file.

2.  Contemporaneously with the above, ask the Veteran to complete an Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  Advise him that information on whether he is still employed, the dates of retirement, and information on his yearly income while working as a bailiff would be helpful in adjudicating this claim.

3.  After receipt of records, schedule the Veteran for an appropriate examination for a report on the current severity of his low back disability.  The examiner is asked to review the claims file and to provide a complete examination.

Range of motion measurements, both active and passive, are to be taken.  Measurements after repetitions must also be made.  The examiner is asked whether he has an abnormal spinal contour or an abnormal gait due to spasm or guarding.  

All neurological abnormalities are to be discussed.  The examiner is asked to provide an opinion on when the Veteran's right leg radiculopathy became manifest.  His records show this was diagnosed in 2003, but that a surgery relieved the symptoms for quite some time.  The examiner is asked whether the right lower extremity radiculopathy is severe.

The Veteran is diagnosed with IVDS.  The examiner is asked to provide an opinion on the duration of incapacitating episodes in the preceding 12-month period, and whether any 12-month period had a total duration of two or more weeks of incapacitating episodes.

All opinions are to accompanied by explanatory rationale.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


